Citation Nr: 0824662	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-32 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk


INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran service connection for hearing loss.  




In February 2007, the RO issued another rating decision which 
determined that the veteran was entitled to service 
connection for tinnitus, with an evaluation of 10 percent 
effective from July 18, 2005.  A February 2007 statement of 
the case (SOC) continued the denial of service connection for 
hearing loss. 


FINDING OF FACT

There is no evidence in the record of an in-service 
incurrence or aggravation of hearing loss, or that the 
veteran has a current diagnosis of hearing loss.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to 

provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In October 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).




The Board finds that the content of the October 2005 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the January 2006 
and February 2007 rating decisions and the August 2006 SOC 
and February 2007 SSOC explained the basis for the RO's 
action, and the SOC and SSOC both provided him with 
additional 60-day periods to submit more evidence.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In addition, the veteran was 
offered an opportunity to testify before the Board.  He 
originally requested a hearing, but then failed to appear.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The RO's June 2007 
VCAA letter contained an explanation of the Dingess criteria.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

II.  Service Connection Claim

The veteran has contended, particularly in his notice of 
disagreement, that during service in the Army he was 
subjected to gunfire noise from various weapons, ranging from 
large cannons and M-16 rifles, and was never issued any 
hearing protection.  He claims this acoustic trauma led to 
hearing loss.  In his appeal, he stated that his ears ring 
and he cannot hear.

A.  Factual Background

Service treatment records (STRs) depict the veteran's hearing 
ability over his time in service.  The veteran made no 
complaint as to his hearing acuity in providing his medical 
history at enlistment in the Navy, and audiometric results at 
his entrance examination showed normal hearing bilaterally in 
February 1974.  The veteran's Honorable Discharge shows 
service as Combat Engineer.

The STRs do not show the veteran experienced hearing loss 
during service.  A July 1974 report shows the veteran was 
prescribed ear plugs for noise protection.  In the veteran's 
February 1977 separation examination, the audiometric results 
again depicted normal hearing.  Setting out the auditory 
thresholds for audiogram frequencies from 500 to 4000 hertz 
(Hz) (see 38 C.F.R. § 3.385), with the ISO (ANSI) units, we 
note the findings as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               10                 5                 
5                  --                  5
Left ear                 10                 5                 
5                  --                  5

In a January 2007 VA examination, the veteran stated that he 
is experiencing or has experienced ringing or other head 
noises in both ears, and exposure to loud sounds in both 
ears.  He stated he has the most difficulty hearing "when 
ringing is a high pitch," but noted that he has not ever 
worn a hearing aid and his hearing loss does not cause him to 
feel frustrated when talking to friends or family members.  
The 


examination did not show hearing loss within the meaning of 
the criteria for a disability under 38 C.F.R. § 3.385.  We 
note the findings, at the frequencies shown above as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               10               15                10                
15                20
Left ear                 15               15                
15                20                30

The examining audiologist noted that, of these relevant 
frequencies, only the 4000 Hz threshold in the left ear is 
not within the normal range.  The veteran had 100 percent 
speech recognition scores in both ears under the Maryland CNC 
Test.  With regard to diagnosis, the audiologist noted normal 
hearing sensitivity in both ears, with the exception noted 
above.  The audiologist did not believe these results were 
consistent with hearing loss resulting from exposure to high 
intensity sounds. 

B.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2007).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability, medical, or in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system, (e.g., sensorineural hearing loss), become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at last three of the frequencies at 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Even if 
disabling hearing loss is not demonstrated at separation, a 
veteran may establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
Board recognizes that the Court has held that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, where the overall evidence of 
record fails to support a diagnosis of the claimed 
disability, that holding is inapplicable.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

C.  Analysis

The veteran contends that he has a current hearing disorder 
which resulted from his presence around gunfire and cannon 
fire in service.  The veteran is certainly competent to say 
his ability to hear suffered during service, but he left 
service in 1977.  Thus, even if there were arguably competent 
medical evidence of a current disability, the law would 
require competent medical evidence linking the veteran's 
present claimed hearing loss to service.

There is no contemporaneous military record to support the 
veterans' contention that he incurred hearing loss in 
service.  There is medical evidence that the veteran was 
prescribed earplugs five months after his service began.  
Audiometric results taken upon separation in 1977 showed 
normal hearing in both ears.  The veteran himself reported in 
a 2007 VA examination that his claimed hearing loss does not 
frustrate him when talking to friends or family members, and 
he does not wear a hearing aid.  That VA examination, while 
finding that the veteran's hearing was outside the normal 
range at one relevant frequency, did not show hearing loss 
within the meaning of the criteria for a disability under 38 
C.F.R. § 3.385.  Additionally, the audiologist clearly found 
that the veteran's hearing results were not consistent with 
hearing loss resulting from exposure to high intensity 
sounds.

With no medical evidence of hearing loss during the decades 
after the veteran's separation from active military service, 
and no current diagnosis of hearing loss within the 
regulatory criteria for a disability, the Board is 
accordingly left to conclude that his self-reported hearing 
loss does not support a finding of a medical nexus to 
service.  The Board must observe that no chronic hearing loss 
was shown in service, and the evidentiary record fails to 
show any continuing disabling hearing loss.  

We recognize the sincerity of the arguments advanced by the 
veteran that he has hearing loss which should be service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The threshold requirement for service connection is 
competent medical evidence of the current existence of the 
claimed disorder(s).  Brammer, supra.  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hearing loss requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  In this case, credible professional medical 
evidence shows that the veteran does not have a hearing loss 
diagnosis which meets the statutory requirements for a 
disability.

The Board finds that, in the absence of a current diagnosis 
of hearing loss in the evidentiary record which meets the 
criteria for a disability, service connection for hearing 
loss must be denied.  Id.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply in this case.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hearing loss is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


